Citation Nr: 0530369	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral Morton's 
neuroma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and February 2004 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran appeared at a hearing before the undersigned Law 
Judge in May 2005.

The matter is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

With regard to the veteran's claim of service connection for 
bilateral Morton's neuroma, a review of the record reveals 
that the veteran was seen with complaints of foot problems on 
several occasions in service.  The Board further observes 
that the veteran was discharged in May 1971 for medical 
reasons.  The medical reason for discharge was that the 
veteran had bilateral claw toes with bilateral plantar 
callosities.  These conditions were noted to have preexisted 
service and were found to have not been aggravated by 
service.  Subsequent to service, the veteran was treated for 
numerous foot problems.  At the time of a June 2002 VA foot 
examination, the examiner noted that the veteran had possible 
neuromas of the interspaces which might be related to prior 
surgeries.  The examiner did not render an opinion as to 
whether the veteran's neuromas were related to his period of 
service or were aggravated by his period of service.  The 
Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).  The Board is of the opinion that the veteran 
should be afforded an additional examination, with the 
examiner indicating whether the veteran's neuromas, if found 
to have preexisted service, underwent an increase in severity 
during service.

With regard to the veteran's clam of service connection for a 
nervous disorder, to include PTSD, the Board notes that the 
veteran was seen with complaints of nervousness in May 1970.  
The veteran reported at that time that he was chronically 
anxious.  In a June 1970 memorandum, it was noted that the 
veteran became very nervous when speaking to officers.  The 
Board observes that subsequent to his release from service, 
the veteran was diagnosed with various psychiatric disorders, 
including major depressive episode, a pain disorder, and an 
adjustment disorder with depressed mood.  

The diagnosis of an adjustment disorder with depressed mood 
was made at the time a December 2003 VA examination.  An Axis 
III diagnosis of skeletal problems and a Morton's neuroma was 
also rendered at that time.  The examiner noted the veteran's 
complaints of constant foot pain.  The examiner found the 
veteran's adjustment disorder related to the constant pain 
that he was in.  The examiner stated that the claims folder 
was not available for review.  The Board observes that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  If service connection is 
subsequently granted for a Morton's neuroma following the 
below requested development, then 3.310 may be for 
application.  Regardless, the veteran should be afforded an 
additional VA examination to determine if his in service 
nervousness is related to any current psychiatric disorder.  
The December 2003 VA examiner indicated that he did not have 
the claims folder available to him at the time of the 
examination.  

At the time of his May 2005 hearing, the veteran reported 
receiving continuing treatment for his psychiatric problems 
at the East Orange VA Medical Center (MC) through October 
2004.  It appears that VA treatment records were obtained 
only through December 2003.  Under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The Board further observes that the veteran has been awarded 
social security disability benefits based upon a December 
1998 award decision that was forwarded by the veteran.  It 
does not appear that any attempts have been made to associate 
the medical records used in making that determination with 
veteran's claims file.  The Court has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is remanded for the following:

1.  In light of the veteran's testimony 
regarding treatment at various 
facilities, the AMC should request that 
the veteran identify the names, 
addresses, and approximate dates of 
treatment for all non-VA medical care 
providers, who may possess additional 
records referable to treatment for foot 
or psychiatric disorders from 2003 to the 
present, as well as any other treatment 
reports which have not been associated 
with the record.  After securing any 
necessary authorization or medical 
releases, the AMC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The AMC should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
East Orange VAMC from 2003 to the present 
for a psychiatric disorder and for 
bilateral Morton's neuroma.  

3.  The AMC is to contact SSA and obtain 
all medical records associated with the 
December 1998 SSA benefits award 
decision.  Any records received should be 
associated with the claims folder.

4.  The AMC should arrange for a VA 
examination to determine the nature and 
etiology of any current Morton's neuroma 
that may be present.  The claims folder 
must be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
Morton's neuroma? If so, what is the 
etiology of this disorder and  is it at 
least as likely as not (50 percent 
probability or greater) related to 
service?

(b) Did the veteran have a Morton's 
neuroma at the time of his entrance into 
service, and if so, what was the nature 
of this disability?

(c) If the veteran entered service with a 
Morton's neuroma, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

5  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
depression, an adjustment disorder, or 
pain disorder which may be present.  The 
claims file must be made available to the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.  The examiner 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) each 
stressor that was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.  

The examiner should also indicate whether 
it is at least as likely as not (50 
percent probability or greater) that any 
of the veteran's service-connected 
disabilities caused or aggravated any 
current psychiatric disorder, including 
PTSD, an adjustment disorder, depression, 
or a pain disorder?  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  Complete detailed rationale is 
requested for each opinion that is 
rendered.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


